   Case 1:19-mj-00145-MSN Document 1 Filed 03/28/19 Page 1 of 3 PageID# 1

                                                                                r* *!    ^
                                                                                i' i

                  IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA                                 A P.-S8

                                      Alexandria Division                  ■;::v ;p ::A': ?v -V CGUai
                                                                                         V.AcAiiA


UNITED STATES OF AMERICA                         )
                                                 I
                                                        Docket No. l.T9-mj-

GARY W. SAVOY, JR.,                                     Initial Appearance: April 1,2019

               Defendant.



                                 CRIMINAL INFORMATION

                        THE COUNT - (Misdemeanor-7087855/EV-17)


THE UNITED STATES ATTORNEY CHARGES THAT;

On or about January 17, 2019 at Fort Myer, Virginia, within the special maritime and territorial

jurisdiction of the United States in the Eastern District of Virginia, the defendant GARY W.

SAVOY, JR. did unlawfully drive in such a manner as to endanger the life, limb, or property of

any person.




(In violation of Title 18 United States Code Section 13, assimilating Section 46.2-852, Virginia

State Code, as amended.)
Case 1:19-mj-00145-MSN Document 1 Filed 03/28/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00145-MSN Document 1 Filed 03/28/19 Page 3 of 3 PageID# 3
